PB WwW NM PF

oOo

LO
11
12

13
14
15

16
L7

18
19
20
21
22
23
24
25

Case: 1:18-cv-02457-PAG Doc #: 83-3 Filed: 08/08/19 1 of 2. PagelD #: 1169

 

Page 1
IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
OUTDOOR PRODUCT INNOVATIONS,
INC.,
Plaintiff,
vs. Case No. 1:18-CV-02457

JEST TEXTILES, INC., et al.,

Defendants.

NNN NNN NN EN

Deposition of

DANIEL B. REASER

June 19, 2019
10:05 a.m.
Taken at:
Singerman, Mills, Desberg & Kauntz Co., L.P.A.
3333 Richmond Road, Suite 370

Beachwood, Ohio

EXHIBIT

Renee L. Pellegrino, RPR, CLR

 

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
Case: 1:18-cv-02457-PAG Doc #: 83-3 Filed:

08/08/19 2 of 2. PagelD #: 1170

 

Page 182

Page 184

 

 

 

1 identification.) 1 Q. So you referred to yourself in the
2 ~ eee 2 third person calling yourself a bank to Kerry
3 Q. Showing you what's been marked as 3 and lied and said that the bank wouldn't release
4 Defendants! Exhibit 21, these are credit card 4 money?
5 authorizations of payments to Jest. Is that 5 A. I didn't lie and I wouldn't say that
6 your signature or Mr. Levis'? 6 and I would say we were protecting our interests
7 A. Mine. 7 because she proved to be a liar over and over
8 Q. Are you the only one that can sign 8 again with telling us things that weren't true,
9 on the credit card? 9 and when we verified, we found out she was lying
10 A. Yes. 10 to us, and, therefore, we had to protect our
11 Q. Is it a company credit card? 11 interests and this was a way to be able to get
12 A. Yes. 12 charges and do back-charges when she didn't
13 Q. Do you know the date of these? 13. deliver.
14 A. What do you mean? 14 Q. So we'll go through it -- I hear
15 Q. The date of the charge. 15 what you're saying. We'll go through it
16 A. Not without looking at the records. 16 component by component.
17 Q. Is that something you guys would 17 You reference a bank. There is no
18 have, maybe like the credit card statements? 18 bank?
19 A. These are -- I'm sure Mr. Levis has 19 A. I'm the bank.
20 got something to tie these to. 20 Q. Lunderstand you're referring to
21 Q. Because that was going to be my 21 yourself now in a lawsuit as the bank.
22 primary question, which is whose signature is | 22 A. You can look up a definition of the
23 that and do we know the date of the charges? 23 bank. I'm the bank.
24 A. He can provide that for you. 24 Q. There is no bank involved, correct?
25 Q. It's your signature but you can't 25 A. There's no third-party bank; is that
Page 183 Page 185
1 tell, like I can't tell, the date. 1 what you're trying to ask me? I'm not going to
2 A. I don't see the date on here. 2 help you, but I am the bank.
3 Q. Me neither. You can put that down. 3 Q. Again, you're now declaring yourself
40 ee 4 a bank?
5 (Thereupon, Defendants' Exhibit 22, 5 A. In this particular project I was the
6 E-Mail from Dan Reaser to Kerry 6 bank, I was the money.
7 Forsdahl, Maryann Vinci and James 7 Q. Are you federally insured and
8 Levis dated September 10, 2018, was 8 regulated by the federal government?
9 marked for purposes of 9 A. I'm more than that. I'm going to
10 identification.) 10 make sure we get what we're supposed to get
Wb ee 11 before it gets paid for.
12 Q. Exhibit 22, this is an e-mail from 12 Q. If we're going to be cute --
13 you to Kerry and Maryann and Jim, correct? 13 A. We're not going to be cute, but
14 A. Yes. 14 you're sitting there making a smartass comment
15 Q. Dated September 10th of '18? 15 about me being -- calling myself in the third
16 A. Yes. 16 person. I was the bank, I financed this
17 Q. And it says, “Since the bank won't 17 project, and the requirements under here were
18 release as much money as you want, how about we | 18 that we wanted to use American Express because
19 make arrangements to accept American Express 19 we did not trust what she had not delivered up
20 credit card number. That would solve the 20 to this point --
21 problem." 21 Q. I--
22 Do you see that? 22 A. And I'm still talking, okay? And I
23 A. Yes. 23 was going to protect our company any way we
24 Q. What bank won't release what? 24 could, and the way to do it was through the
25 A. The bank of Dan. 25 American Express card. That's the summation of

 

 

47 (Pages 182 - 185)

Veritext Legal Solutions

www.veritext.com

888-391-3376
